Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18 (currently amended)
obtaining, by a processing system including a processor, event metadata and location information associated with a group of network edge processing devices;
calculating, by a processing system, key performance indicators (KPIs) on event metadata according to the location information, wherein the processing system comprises a KPI metrics manager;
aggregating, by the processing system, the KPIs from the calculating step; 
determining, by the processing system, regional KPIs based on the aggregating step: and
providing, by the processing system, the regional KPIs to a group of regional KPI engines.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The references of record, singly or in any legally permissible combination, fail to teach or suggest all specifically ordered and enumerated features of independent claim 1. Specifically, the references of record are deficient in teaching the claimed elements including:
	“initiating communication between the first network edge KPI engine and a KPI metrics manager, wherein the KPI metrics manager controls a KPI metric catalog; 
providing a location of the first network edge KPI engine to the KPI metrics manager; 
obtaining a metric algorithm from the KPI metric catalog from the KPI metrics manager, wherein the KPI metrics manager selects the metric algorithm based on the location of the first network edge KPI engine; determining a first edge KPI metric using the metric algorithm from the KPI metric catalog on the first data; and 
providing the first edge KPI metric to the KPI metrics manager.”

	For claim 10, the references of record fail to disclose: 
“receiving, by a processing system including processor, a first request for a first key performance indicator (KPI) metric and location information from a network edge processing device, wherein a KPI metrics manager comprises the processing system, wherein the location information is associated with the network edge processing device;
selecting, by the processing system, a first KPI metric algorithm according to the location information; and
forwarding, by the processing system. the first KPI metric algorithm to a first KPI engine for a calculation of a first KPI metric, wherein the network edge processing device comprises the first KPI engine; and
	receiving, by the processing system, the first KPI metric from the first KPI engine.”

For claim 18, the references of record fail to disclose:

calculating, by a processing system, key performance indicators (KPIs) according to the location information, wherein the processing system comprises a KPI metrics manager;
aggregating, by the processing system, the KPIs from the calculating step; and
determining, by the processing system, regional KPIs based on the aggregating step: and
providing, by the processing system, the regional KPIs to a group of regional KPI engines.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443